Citation Nr: 1519178	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for residuals of frostbite of the upper and lower extremities.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1951 to January 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the RO in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that his current disability of the upper and lower extremities was incurred in service.  In a November 2010 statement, he related that his hands and feet were frozen while he was on guard duty while stationed in South Korea.  He stated that as a consequence of this event, he has had numbness and pain in his hands and feet.  He related that he was moved to an evacuation hospital in South Korea, the 25th Evacuation Hospital, and upon returning to Puerto Rico, was treated at Rodriguez Hospital.  He stated that he has suffered pain and numbness in his hands and feet since then.  The Veteran's friend (Vazquez Santos) has submitted a lay statement indicating that while he was hospitalized in Korea between October and November 1951, the Veteran was being treated at the same hospital for frostbite in his hands and legs.  Unfortunately, the Veteran's service treatment records (STRs) are unavailable.  Notably however, service hospitalization records were maintained separately from STRs.   The record does not reflect an "alternate source" search for the alleged hospitalization records.

Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran has stated (and is competent to observe) that he has had upper and lower extremity symptoms since his separation from service.  Given the lay statements from the Veteran and his fellow service member regarding the frostbite injury (and treatment) in service, the statement from the Veteran that he has had continuous symptoms since service, and the heightened duty to assist due to unavailability of the STRs, the "low threshold" standard [for when an examination is necessary] is met.  The questions presented (whether the record supports the Veteran's allegations of continuous upper and lower extremity symptoms and whether the underlying disability is related to cold injury in service) are medical questions; an examination to secure a medical advisory opinion is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for alternate source development to secure for the record the complete clinical records pertaining to the Veteran's service hospital treatment (at the 25th Evac Hospital) for frostbite injuries sustained serving in Korea.  If the records cannot be located it should be so noted in the record (with the scope of the search described), and the Veteran should be so notified. 

2.  When the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain whether or not his claimed disability is indeed a residual of a frost injury in service.  determine the nature and likely etiology of any upper and lower extremity disability/disabilities found.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by diagnosis) each upper and lower extremity disability found.

(b) Please identify the likely etiology for each upper and lower extremity disability diagnosed, specifically is it at least as likely as not (a 50% or greater probability) that the disability was incurred in service, and more specifically, as due to a frostbite injury therein (as reported by the Veteran and corroborated, at least in part, by a friend, as noted above)?  

The examiner must explain the rationale for all opinions.  The rationale should include some discussion regarding whether any pathology currently found is characteristic of/consistent with a remote cold injury, and whether or not the overall records tends to support the Veteran's accounts of continuity of related symptoms since service (or whether there is something in the clinical data that contradicts the accounts).  The examiner should also comment on the report of the November 2010 neurological evaluation that relates current lower extremity complaints to a cold injury in service, expressing (with rationale) agreement or disagreement twith that conclusion.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

